Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 03/02/2021 has been entered and acknowledged by the Examiner.
In the instant applications, claims 2-14, 21-23, 25 and 26 have been considered and examined.  Claims 1, 15-20 and 24 have been canceled.  

Allowable Subject Matter
Claims 2-14, 21-23, 25 and 26.

The following is an examiner’s statement of reasons for allowance:
Claim(s) 8 is allowable because limitations a multilayer polymeric film, comprising: an average surface roughness Rz of an outside surface of the bottom layer is less than or equal to 0.75 micrometers as measured according to ISO 4287 are not disclosed. 
The closest prior art are Feng (US Pub. 2016/0347040) and van de Grampel (2008/0004404). While Feng discloses a bottom layer with uncertain surface roughness (Rz) and van de Grampel discloses a polycarbonate composition with a glass transition temperature ([0062]). Neither Feng nor Grampel disclose or suggest in summary an average surface roughness Rz of an outside surface of the bottom layer is less than or equal to 0.75 micrometers as measured according to ISO 4287.  The bottom layer composition allows for lamination of the multilayer polymeric film to another film without comprising the structural and mechanical properties of either film without an adhesive layer therebetween with good lamination and no bubble which is unexpected results/nonobviousness from Table 4 and Table 5 of applicant’s disclosure.
Claim(s) 13 is allowable because limitations further comprising texturing an outside surface of the bottom layer to an average surface roughness RZ of less than or equal to 0.75 micrometers as measured according to ISO 4287 are not disclosed. 
The closest prior art are Feng (US Pub. 2016/0347040) and van de Grampel (2008/0004404). While Feng discloses a bottom layer with uncertain surface roughness (Rz) and van de Grampel discloses a polycarbonate composition with a glass transition temperature ([0062]). Neither Feng nor Grampel disclose or suggest in summary an average surface roughness Rz of an outside surface of the bottom layer is less than or equal to 0.75 micrometers as measured according to ISO 4287.  The bottom layer composition allows for lamination of the multilayer polymeric film to another film without comprising the structural and mechanical properties of either film without an adhesive layer therebetween which is unexpected results/nonobviousness from Table 4 and Table 5 of applicant’s disclosure.
The remaining claims are allowable due to their dependency.
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLENN D ZIMMERMAN/Examiner, Art Unit 2875 

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875